        Case 3:17-cv-01183-RDM Document 58 Filed 10/10/19 Page 1 of 5



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                 :
                      Plaintiff :
                                :               No. 3:17-CV-1183
              v.                :
                                :               Judge Mariani
DEPARTMENT OF MILITARY          :
AND VETERANS’ AFFAIRS –         :               Electronically Filed Document
GINO J. MERLI VETERANS          :
CENTER,                         :               Complaint Filed 07/05/17
                   Defendants :


                       MOTION TO CONTINUE TRIAL
      Defendants, through their undersigned counsel, respectfully move for a

continuance of the trial currently scheduled for October 28, 2019, and in support

thereof, avers as follows:

      1.     This matter was filed on July 5, 2017.

      2.     Trial is currently scheduled for October 28, 2019.

      3.     Senior Deputy Attorney General Jessica Davis is counsel for

Defendants in this matter.

      4.     The undersigned is Acting Chief Deputy Attorney General for the

Office of Attorney General’s Civil Litigation Section and serves as Attorney

Davis’ supervisor.
        Case 3:17-cv-01183-RDM Document 58 Filed 10/10/19 Page 2 of 5



       5.    Attorney Davis is currently experiencing a medical condition which

renders her unable to try this case as scheduled.

       6.    In the interest of privacy, details of the medical condition will not be

presented in this motion but medical documentation is available for in camera

review by the Court upon request.

       7.    Attorney Davis is the only attorney who has been involved in this case

on behalf of the Defendants and no other attorney in our office has familiarity with

the facts.

       8.    Defendants will be prejudiced if they are forced to go to trial on

October 28, 2019, without Attorney Davis as their counsel.

       9.    Accordingly, Defendants are respectfully requesting that trial be

continued by ninety (90) days to either allow Ms. Davis to be available for trial or,

alternatively, for another attorney to become familiar with the case and take over

as trial counsel.

       10.   Counsel for Plaintiff has been contacted regarding this motion and

concurs in this request.

       WHEREFORE, Defendants respectfully request that the trial currently

scheduled for October 28, 2019, be continued by ninety (90) days.




                                          2
      Case 3:17-cv-01183-RDM Document 58 Filed 10/10/19 Page 3 of 5



                                         Respectfully submitted,

                                         JOSH SHAPIRO
                                         Attorney General


                                 By:     s/ Karen M. Romano
                                        KAREN M. ROMANO
Office of Attorney General              Acting Chief Deputy Attorney General
15th Floor, Strawberry Square           Civil Litigation Section
Harrisburg, PA 17120                    Attorney ID #88848
Phone: (717) 787-2717
kromano@attorneygeneral.gov             Counsel for Defendant Department of
                                        Military Veterans Affairs
Date: October 11, 2019




                                    3
        Case 3:17-cv-01183-RDM Document 58 Filed 10/10/19 Page 4 of 5



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                 :
                      Plaintiff :
                                :               No. 3:17-CV-1183
              v.                :
                                :               Judge Mariani
DEPARTMENT OF MILITARY          :
AND VETERANS’ AFFAIRS –         :               Electronically Filed Document
GINO J. MERLI VETERANS          :
CENTER,                         :               Complaint Filed 07/05/17
                   Defendants :


                     CERTIFICATE OF CONCURRENCE
      I, Karen M. Romano, Acting Chief Deputy Attorney General for the

Commonwealth of Pennsylvania, Office of Attorney General, hereby certify that I

contacted counsel for Plaintiff and he concurs in this Motion.



                                             s/Karen M. Romano
                                             KAREN M. ROMANO
                                             Acting Chief Deputy Attorney General
        Case 3:17-cv-01183-RDM Document 58 Filed 10/10/19 Page 5 of 5



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                 :
                      Plaintiff :
                                :               No. 3:17-CV-1183
              v.                :
                                :               Judge Mariani
DEPARTMENT OF MILITARY          :
AND VETERANS’ AFFAIRS –         :               Electronically Filed Document
GINO J. MERLI VETERANS          :
CENTER,                         :               Complaint Filed 07/05/17
                   Defendants :


                         CERTIFICATE OF SERVICE
      I, Karen M. Romano, Acting Chief Deputy Attorney General for the

Commonwealth of Pennsylvania, Office of Attorney General, hereby certify that

on October 11, 2019, I caused to be served a true and correct copy of the foregoing

document titled Motion to Continue Trial to the following:

VIA ELECTRONIC FILING

Harry T. Coleman, Esquire
Law Office
41 North Main Street, Suite 316
Carbondale, PA 18407
harry@harrycolemanlaw.com
Counsel for Plaintiff

                                       s/ Karen M. Romano
                                      KAREN M. ROMANO
                                      Acting Chief Deputy Attorney General
